Casa

10 |

11
12
13
14

15
16
17
18

19 |

20
21

22

23
24
25
26
27
28

 

3:20-cv-02465-DMS-JLB Document 38 Filed 04/22/21 PagelD.317 Page 1of5 .

 
   

nen 22 nn

 

CLERK.

pe
oT as Tv
SOUTHERN bis Sta ras Catt ge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

 

IN RE TIMOTHY JOSEPH - | BANKRUPTCY NO. 20-01895-LT7

 

GRANT, Adversary No. 20-90082
Debtor. USDC Case No. 20CV2465-DMS-JLB
PELLON LAY, Judge: Hon. Dana M. Sabraw .
Magistrate: Hon. Jill L. Burkhardt
Appellant/Plaintiff
Vv. | ORDER ON REQUEST BY PRO SE
. DEFENDANT/COUNTER-
TIMOTHY JOSEPH GRANT, CLAIMAINT FOR CLERK TO
ISSUE SUBPOENA SDT
Appellee/Defendant

 

 

 

AND RELATED CROSS-ACTIONS |

 

By bench order dated March 12, 2021, the Hon. Dana M. Sabraw ordered
nunc pro tunc that the moving papers filed on March 8, 2021 by Defendant/ Counter-
Claimant, TIMOTHY J. GRANT (“GRANT”), entitled “Request by Pro Se
Defendant/Counter Claimant for Clerk to Issue Subpoena SDT,” which included a
proposed subpoena duces tecum for third party witness, KAISER PERMANENTE
(“KAISER”), to be filed by the District Court Clerk. Those moving papers thereafter

were filed on March 17, 2021 (DKT No. 22).
l
ORDER ON REQUEST BY PRO SE DEF/XC FOR CLERK TO ISSUE SUBPOENA SDT

 

 
Casq3:20-cv-02465-DMS-JLB Document 38 Filed 04/22/21 PagelD.318 Page 2 of 5 .

1 |. _In the action entitled “Jn the Matter of Attorneys Suspended or Disbarred by
2 | the State Bar of California,” pending under USDC Case No. 21MC0207, the above-
3 | entitled court also has entered an order dated March 16, 2021 to the effect that
4 GRANT, a California attorney previously suspended from the California State Bar
5 || effective November 3, 2020, also be suspended from the Southern District bar.

For good cause shown, the proposed subpoena on KAISER, a copy of which
is attached as Exhibit “A,” now listing a proposed production date of May 21, 2021,
8 | is to be issued by the District Court Clerk by the means of the clerk affixing a date
9 | and signature in the space provided on the attached form subpoena, which is
10 | thereafter to be returned to GRANT in the stamped self-addressed envelope provided

11 | inthe moving papers so that service of the subpoena may be effected by GRANT on
12 | the third party witness. |

13 | IT IS SO.ORDERED.

Dated: April 22,2021 — - : I
15

16 7 a Hon. Dana M. Sabraw, Chief Judge
17 | United States District Court

2
ORDER ON REQUEST BY PRO SE DEF/XC FOR CLERK TO ISSUE SUBPOENA SDT

 

 
Case 3:20-cv-02465-DMS-JLB Document 38 Filed 04/22/21 PagelD.319 Page 3 of 5

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
IN RE TIMOTHY J. GRANT, Debtor
PELLON LAY ) BANKRUPTCY NO. 20-01895-LT7
Appellant/ Plaintiff ) Adversary No. 20-90082
v. ) Civil Action No. 20CV2465-DMS-JLB
)
TIMOTHY JOSEPH GRANT }
Appellee/ Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Custodian of records, KAISER PERMANENTE-BILLING DEPT
(Name of person to whom this subpoena is directed}

CX Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

SEE ATTACHMENT "1"

 

Place: KAISER PERMANENTE-Central Release of Info. Date and Time:
10740 4th St, Rancho Cucamunga, CA 91730 May 21, 2021 @ 9:00 a.m.

 

 

 

O) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

 

Signature of Clerk ar Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Pro Se Defendant,

Timothy J. Grant, 3952 Clairemont Mesa Blvd. #D155, San Diego, , Who IXSUBEXIX requests this subpoena, are:
California 92117 (619)890-7610 tgrantlegal@gmail.com

Notice to the person who issues or requests this subpoena
if this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(ay(4).

EXHIBIT "A"
Case 3:20-cv-02465-DMS-JLB Document 38 Filed 04/22/21 PagelD.320 Page 4of5

PELLON LAY v. TIMOTHY JOSEPH GRANT
USDC Case No. 20CV2465-DMS-JLB

Ail KAISER PERMANENTE (“KAISER”) billing records relating to the payment or
billing by KAISER for the care and treatment by KAISER of Patient, PELLON LAY,
Kaiser MRN: 000016376170, last known address 2920 Fried Avenue, San Diego,
CA 92122, DOB and SSN currently unknown, that pertain in any way to any and all
health care and treatment received by PELLON LAY from either a KAISER provider
of affiliate, or any other third party health care provider, from the initial date of
service of November 7, 2019 up to and including the present time, including but
not limited to any and all bills received and any and all discounted payments
made by Kaiser for PELLON LAY’s emergency health care services provided on or
about November 7, 2019 by (1) Scripps Memorial Hospital, 9888 Genesee Ave,
San Diego, CA 92037, (2) La Jolla Emergency Medical Specialists fbo Martin J.
Griglak, M.D., P.O. Box 102191, Pasadena, CA 91189, (3) AMR Rural/Metro of San
Diego, Inc., 50 South Main Street Suite 401, Akron, OH 44308-1829, or (4) any

other out of service third party health care provider other than KAISER or a

KAISER affiliate.

ATTACHMENT 4 — KAISER SDT
Case 3:20-cv-02465-DMS-JLB Document 38 Filed 04/22/21 PagelD.321 Page 5of5

AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

CI I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) or

 

© I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
